Mitchell, J.
Action to determine adverse claims to real property. The short facts are that one Healey was originally the owner of the property, subject to a mortgage held by one Resser, through which plaintiff claims title, and subject to certain mechanics’ liens, through which defendant claims title. In an action commenced *288by some of the lienholders to foreclose their mechanics’ liens, and to which the other lienholders, as well as Healey and Eesser, were made defendants, judgment was rendered April 7, 1892, adjudging, the claims of all the lienholders to be specific liens on the premises superior to the lien of Eesser’s mortgage, and ordering the premises sold to satisfy the claims. The land was sold May 24, 1892, the sale confirmed, and a certificate of sale issued to the defendant as purchaser. From this sale there' has been no redemption. Eesser had foreclosed his mortgage by advertisement on April 27, 1891, and bid in the property himself, and had assigned the certificate of sale to plaintiff in June, 1891; but this assignment was never recorded, and neither the defendant nor any of the parties to the “lien action” had any notice or knowledge, actual or constructive, of this assignment, until after entry of judgment in the action. We are of opinion that, upon this state of facts, plaintiff’s unrecorded assignment of the certificate of sale was cut out by the judgment in the lien suit, under the provisions of the “recording act.” 1878 G. S. ch. 40, § 21.
There is no warrant in the language of the statute for limiting it to judgments in favor of creditors where a lien is acquired by docketing. Its language is very broad: “Any judgment lawfully obtained at the suit of any party against the person in whose name the title to such land appears of record.” It seems to us that this applies to any judgment determining or affecting the title of the person in whose name such title appears of record, and that any ' such judgment will equally affect the title of a grantee from that person under an unrecorded conveyance. We are aware that this view is somewhat in conflict with former utterances of this court, notably in Johnson v. Robinson, 20 Minn. 189 (Gil. 169), and Windom v. Schuppel, 39 Minn. 35, (38 N. W. 757.) In most states, where the protection of recording acts has been extended to others than purchasers under conventional conveyances, it has been, by the express terms of the statute, limited to “creditors” or “judgment creditors”; that is, creditors of the grantor in the unrecorded conveyance. It can be readily seen how easy it was to fall into the error of assuming, without carefully considering its language, that our statute was to the same effect. But its language is much broader, and was, we think, intended to have a much wider application. It *289is well known that judgments or decrees are often essential links in the chain of record title, the decree frequently having the effect of a conventional conveyance. In dealing with real estate these decrees or judgments are necessarily relied on to the same extent as recorded conveyances. But if, notwithstanding a valid judgment against the party in whose name the title appears of record affecting that title, such judgment does not also affect the title of a grantee of that party under an unrecorded conveyance, then no one could ever safely deal with any property where such a judgment was one of the links in the chain of title. Such cases are clearly within the mischiefs intended to be prevented by recording acts, and wé have no doubt they are within both the spirit and language of our statute.
There is nothing in the points that Resser did not have such title as the statute contemplates prior to the expiration of the period for redemption, or that the assignment of the certificate of sale was not a “conveyance” within the meaning of the recording act.
■ The point is also made that there is no finding that the certificate of sale to Resser was of record when the judgment in the lien suit was rendered. We think it is evident from the record that no such point was made in the court below, but we do not see that it is at all material, inasmuch as the mortgage itself was recorded. The nature or sufficiency of the notice of lis pendens filed in tbe “lien suit” has no bearing on any question involved in the present action.
Judgment affirmed.
Gtleillan, C. J., absent on account of sickness; took no part.
(Opinion published 61 N. W. 144.)